Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  a colon should follow the word “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.( See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011) Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Thus, claim 10 is indefinite. 
Claim 10 will be examined as best understood by the Examiner. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Tsai et al (20200225386). 
Regarding claim 1, Tsai et al teaches a metalens array (L; figures 1-2), comprising: 
at least two metalenses (1), with each of the metalenses (1) comprising a plurality of prism cells (111,112 or 111a, 112a) and each of the prism cells (for example 111 
Regarding claim 2, the metalens array according to claim 1, wherein the titanium oxide prism (111 or 112a) is an octagonal titanium oxide prism (paragraph 56).
Regarding claim 4, the metalens array according to claim 1, wherein the periodical arrangement comprises: hexagonal close-packed arrangement (see figured 1-2; paragraph 56).
Regarding claim 5, the metalens array according to claim 1, wherein at least two close-packed metalenses (1) are required- see figures 1-2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (20200225386) 
Regarding claim 3, Tsai et al teaches the metalens array according to claim 1, wherein the silicon dioxide substrate (10) is in a regular rectangular hexagonal structure. Tsai et al teaches the prism cells can have a regular hexagonal arrangement on the surface of the substrate. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a hexagonal shape for the substrate, since it would provide a more compact configuration for the metalens array. Additionally, n re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

Allowable Subject Matter
Claims 6-9, 11-20 are allowed.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to fairly suggest a spatial positioning method based on a metalens array, the metalens array having at least two metalenses, with each 
acquiring an object image of an observed object formed by the metalens array, wherein the object image comprises a plurality of images of the observed object, and one metalens corresponds to one image of the observed object;
correcting the object image using a genetic algorithm to obtain an corrected object image, wherein to-be-optimized variables of the genetic algorithm comprise: a scaling amount of the object image in a horizontal direction, a translational amount of the object image in the horizontal direction, a scaling amount of the object image in a vertical direction, a translational amount of the object image in the vertical direction, and a distortion correction factor of the object image;
determining, based on the corrected object image, a size of each image of the observed object and an object distance between each two images of the observed object; and
determining a spatial position of the observed object based on the sizes and the object distances of the images of the observed object, and a periodicity of the metalens array.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brent Macinnis (WO2019/119101) teaches eyewear with metalens arrays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH